DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/7/2021 has been entered. Claims 1, 12, 14, and 22-23 were amended and 4, 11, and 24-25 claims were cancelled. Thus, claims 1-3, 5-10, 12-23, and 26-27 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-22, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “it” in line 13 is confusing, as it is unclear as to what limitation is being referenced. 
Regarding claim 22, 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-16, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke et al. (US 5,134,995) in view of Yurko (US 2003/0127097 A1) and Troili et al. (US 2014/0116439 A1).
Regarding claim 1, as best understood, Gruenke discloses apparatus for generating a supply of pressurized air at positive pressure for amelioration or treatment of a respiratory disorder (apparatus for facilitating respiration) (abstract), the apparatus comprising: 
a pressure generator (blower unit 18) (Figs. 3-4; col. 7, lines 7-10) configured to generate the supply of pressurized air for delivery to a delivery interface of a user (nasal pillow 14 receives air from blower 18 to deliver to patient) (Fig. 1; col. 5, lines 36-43); 

a controller, coupled with the pressure generator and the at least one transducer (microcontroller 802 connected with the blower and pressure transducer circuit) (col. 7, lines 52-56; col. 17, lines 25-39), and configured to: 
determine a cyclic pressure profile for the pressurized air (set point pressure) (col. 3, lines 20-25, 40-45); 
control the pressure generator to achieve the cyclic pressure profile (controller maintains the set point pressure) (col. 3, lines 20-25); 
determine, based on the at least one signal, whether adjustment of the cyclic pressure profile is required (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39); and
when it is determined that the adjustment of the cyclic pressure profile is required, adjust an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicted length of time of a next inspiratory portion  of the user’s breath cycle (the breathing cycle and inhalation time are predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58). 
Gruenke does not disclose the adjustment comprising adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile.
a rate of pressure change over time). Furthermore, Yurko describes a “rise time” as occurring when “the patient…has begun inspiration” in para. [0022]. This means that the rise time starts at the beginning of inspiration, and thus, as fall time is the opposite of rise time, it follows that the fall time would start at the beginning of expiration. Yurko also teaches the rise time can be automatically adjusted based on physiological conditions of a patient detected by sensors, such as an apnea event, and automatically adjusting the fall time to correspond to the rise time as a mirror image in paras. [0023-0024]. Lastly, Yurko teaches the rise time, and thus the mirrored fall time, are calculated based on the inspiratory time of breathing in para. [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller such that the adjustment comprises adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, as taught by Yurko, for the purpose of providing a patient with maximum comfort while maintaining sufficiently effective respiratory treatment (Yurko; para. [0023]).

However, Troili teaches a breathing apparatus (Troili; abstract) including adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which triggered by the user’s efforts to exhale; exhalation occurs before the patient’s next inhalation) (Troili; para. [0004]; paras. [0017-0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller such that it is configured to adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle, as taught by Troili, for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. [0018]).
Regarding claim 9, the modified Gruenke device teaches 
Regarding claim 12, Gruenke discloses wherein the controller is configured to: predict the length of time of the next inspiratory portion of the user’s breath cycle based on a measured length of a previous inspiratory portion of the user's breath cycle, and a measured length of a previous expiratory portion of the user's breath cycle (controller predicts exhalation and inhalation times based on tracking the patient’s past breathing cycle) (Fig. 6; col. 7, lines 37-44).
Regarding claim 13, Gruenke discloses wherein the cyclic pressure profile comprises a first changing portion comprising a rapid increase to a high pressure, a high pressure portion, a second changing portion comprising a slower decrease from the high pressure portion, and a low pressure portion (see annotated Image 1 below).

    PNG
    media_image1.png
    475
    883
    media_image1.png
    Greyscale

Image 1. Cropped and annotated section from Fig. 6 to highlight the different sections of the cyclic pressure profile.
Regarding claim 14, Gruenke discloses wherein the controller is configured to use the predicted length of time of the next inspiratory portion of the user’s breath cycle to control a timing of a transition between the high pressure portion and the second changing portion 
Regarding claim 15, Gruenke discloses wherein the controller is configured to use a predicted length of an expiratory portion of the user’s breath cycle to control an increased flow rate near an end of the expiratory portion (inhalation is started earlier than predicted based on the prediction of the expiratory and inhalation lengths, and thus the flow of air would be increased at the end of the exhalation cycle) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58).
Regarding claim 16, the modified Gruenke device teaches discloses wherein the controller is configured to control a transition between the second changing portion and the low pressure portion based at least in part on the trigger (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which triggered by the user’s efforts to exhale) (Troili; para. [0004]; paras. [0017-0018]).
Regarding claim 22, as best understood, Gruenke discloses a system for amelioration or treatment of a respiratory disorder (apparatus for facilitating respiration) (abstract), the system comprising: 
a delivery interface structured and configured to deliver a supply of pressurized air to a user (nasal pillow 14 receives air from blower 18 to deliver to patient) (Fig. 1; col. 5, lines 36-43);
an apparatus for generating the supply of pressurized air at positive pressure (blower unit 18, pressure transducer circuit 700, and microcontroller 802) (Figs. 1, 3-4; col. 5, lines 36-43; col. 7, lines 7-10, 52-56; col. 17, lines 25-39), comprising: 

at least one transducer configured to output at least one signal indicative of at least one respiratory characteristic of the user (pressure transducer circuit 700 to indicate pressure at the nasal pillow 14) (col. 7, lines 52-56; col. 17, lines 25-39);
a controller, coupled with the pressure generator and the at least one transducer (microcontroller 802 connected with the blower and pressure transducer circuit) (col. 7, lines 52-56; col. 17, lines 25-39), and configured to: 
determine a cyclic pressure profile for the pressurized air (set point pressure) (col. 3, lines 20-25, 40-45);
control the pressure generator to achieve the cyclic pressure profile (controller maintains the set point pressure) (col. 3, lines 20-25); and
determine, based on the at least one signal, whether adjustment of the cyclic pressure profile is required (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39); and
when it is determined that the adjustment of the cyclic pressure profile is required, adjust an expiratory portion of the cyclic pressure profile based, at least in part on: 1) a predicted length of time of a next inspiratory portion of the user’s breath cycle (the breathing cycle and inhalation time is predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58); and 

Gruenke does not disclose the adjustment of the cyclic pressure profile comprises adjusting a rate of decrease in pressure of an expiratory portion of the cyclic pressure profile.
However, Yurko teaches an apparatus for airway pressure support (Yurko; abstract) including an adjustment comprising adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile (The “rate of decrease in pressure during an expiratory portion of the cyclic pressure profile” is currently understood by the Examiner to be occurring during the second changing portion 6008 as described in the Applicant’s specification paras. [0036], [0132], [0145] and Figure 6, as 6008 is the only described decrease in pressure. Thus, this limitation is currently understood to be equivalent to the “fall time” described in Yurko para. [0018] as “a measure of time for the system pressure to change” (i.e. a rate of pressure change over time). Furthermore, Yurko describes a “rise time” as occurring when “the patient…has begun inspiration” in para. [0022]. This means that the rise time starts at the beginning of inspiration, and thus, as fall time is the opposite of rise time, it follows that the fall time would start at the beginning of expiration. Yurko also teaches the rise time can be automatically adjusted based on physiological conditions of a patient detected by sensors, such as an apnea event, and automatically adjusting the fall time to correspond to the rise time as a mirror image in paras. [0023-0024]. Lastly, Yurko teaches the rise time, and thus the mirrored fall time, are calculated based on the inspiratory time of breathing in para. [0024]). 

Gruenke does not disclose the adjustment comprising adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, based, at least in part, on:  2) whether a trigger associated with the user’s breath occurs earlier than the next inspiratory portion of the user’s breath cycle.
However, Troili teaches a breathing apparatus (Troili; abstract) including adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which triggered by the user’s efforts to exhale; exhalation occurs before the patient’s next inhalation) (Troili; para. [0004]; paras. [0017-0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller such that it is configured to adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle, as taught 
Regarding claim 23, Gruenke discloses a method for controlling cycling a supply of air at positive pressure for augmenting breathing of a user with shortness of breath (apparatus for facilitating respiration) (abstract), the method comprising:
determining in a controller a cyclic pressure profile for a supply of pressurized air to be generated for delivery to a delivery interface device of the user (set point pressure is maintained or varied as needed; nasal pillow 14 is in pneumatic connection with the device to deliver air to the patient) (Figs. 1-4; col. 3, lines 20-25, 40-45; col. 5, lines 20-31); 
controlling with the controller, generation of the supply of pressurized air with a pressure generator to achieve the cyclic pressure profile  (controller maintains the set point pressure) (col. 3, lines 20-25); 
and determining in the controller, based on at least one signal indicative of at least one respiratory characteristic of the user (pressure transducer circuit 700 to indicate pressure at the nasal pillow 14) (col. 7, lines 52-56; col. 17, lines 25-39), that an adjustment of the cyclic pressure profile is required (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39); and
adjusting an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicated length of time of a next inspiratory portion of the user’s breath cycle (the breathing cycle and inhalation time is predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58).

However, Yurko teaches an apparatus for airway pressure support (Yurko; abstract) including an adjustment comprising adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile (The “rate of decrease in pressure during an expiratory portion of the cyclic pressure profile” is currently understood by the Examiner to be occurring during the second changing portion 6008 as described in the Applicant’s specification paras. [0036], [0132], [0145] and Figure 6, as 6008 is the only described decrease in pressure. Thus, this limitation is currently understood to be equivalent to the “fall time” described in Yurko para. [0018] as “a measure of time for the system pressure to change” (i.e. a rate of pressure change over time). Furthermore, Yurko describes a “rise time” as occurring when “the patient…has begun inspiration” in para. [0022]. This means that the rise time starts at the beginning of inspiration, and thus, as fall time is the opposite of rise time, it follows that the fall time would start at the beginning of expiration. Yurko also teaches the rise time can be automatically adjusted based on physiological conditions of a patient detected by sensors, such as an apnea event, and automatically adjusting the fall time to correspond to the rise time as a mirror image in paras. [0023-0024]. Lastly, Yurko teaches the rise time, and thus the mirrored fall time, are calculated based on the inspiratory time of breathing in para. [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller such that the adjustment comprises adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, as taught by Yurko, for the purpose of providing a patient with 
Gruenke does not disclose the adjustment comprising adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, based, at least in part, on: 2) whether a trigger associated with the user’s breath occurs earlier than the next inspiratory portion of the user’s breath cycle.
However, Troili teaches a breathing apparatus (Troili; abstract) including adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which triggered by the user’s efforts to exhale; exhalation occurs before the patient’s next inhalation) (Troili; para. [0004]; paras. [0017-0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller such that it is configured to adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile, based, at least in part, on whether a trigger associated with the user’s breath occurs earlier than the predicted next inspiratory portion of the user’s breath cycle, as taught by Troili, for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. [0018]).
Regarding claim 27, the modified Gruenke teaches wherein the adjustment to the rate of decrease in pressure comprises increasing the rate of decrease in pressure to shorten a .
Claims 2-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko and Troili as applied to claim 1 above, and further in view of Strom (US 2001/0004677 A1).
Regarding claim 2, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the controller is configured to determine an initial set of therapy parameters for the cyclic pressure profile, the initial set of therapy parameters comprising one or more of: pressure during an inspiratory portion of the cyclic pressure profile, pressure during a expiratory portion of the cyclic pressure profile, a length of the inspiratory portion of the cyclic pressure profile, and a length of the expiratory portion of the cyclic pressure profile.
However, Strom teaches a breathing apparatus (Strom; abstract) including wherein the controller (control unit) (Strom; para. [0026]) is configured to determine an initial set of therapy parameters for the cyclic pressure profile, the initial set of therapy parameters comprising one or more of: pressure during a expiratory portion of the cyclic pressure profile (initial PEEP value) (Strom; para. [0026]) and a length of the inspiratory portion of the cyclic pressure profile (initial inspiratory time) (Strom; para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller to be configured 
Regarding claim 3, Strom teaches wherein the determination of the initial set of therapy parameters is based on one or more of: user age and weight (Strom; para. [0059]).
Regarding claims 6 and 8, the modified Gruenke device teaches wherein the controller is configured to determine the at least one trigger based at least in part on a received indication of airway openness, wherein the indication of airway openness based at least in part on a measure of flow rate, and a measure of pressure (patient’s effort to inhale or exhale is determined by monitoring the rate of change in pressure/flow) (Troili; para. [0017]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko and Troili as applied to claim 1 above, and further in view of Mulqueeny et al. (US 2008/0110461 A1).
Regarding claim 5, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the controller is configured to distinguish the trigger from false triggers, the false triggers comprising one or more of: speech, swallowing, and opening of the user’s mouth.
However, Mulqueeny teaches a system for detecting ineffective efforts of a patient being mechanically ventilated (Mulqueeny; abstract) wherein false triggers comprise swallowing (ineffective efforts are distinguished from other events such as swallowing) (Mulqueeny; para. [0045]; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke device to .
Claims 7 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko, Troili, and Strom as applied to claim 6 above, and further in view of Miller (US 2004/0249300 A1).
Regarding claim 7, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the indication of airway openness is conductance.
However, Miller teaches a device for measuring airway parameters (Miller; abstract) in which airway conductance is measured (Miller; abstract). Miller explains that conductance is a function of air flow and pressure (Miller; para. [0043]). Moreover, Troili already teaches monitoring the flow and pressure of an airway (monitoring the rate of change in pressure/flow) (Troili; paras. [0017-0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke device’s indication of airway openness by combining the Troili flow and pressure measurements into one value of conductance, as taught by Miller, for the purpose of consolidating information, thereby making it easier to analyze.
Regarding claim 26, the modified Gruenke device teaches wherein the trigger is conductance (Troili monitors pressure/flow rates for determining when a patient expends an effort to inhale/exhale; Miller explains that conductance is a function of air flow and pressure (Miller, para. [0043]; Troili, paras. [0017-0018]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko and Troili as applied to claim 1 above, and further in view of Bennarsten (US 6,694,978 B1) and Miller.
Regarding claim 10, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the adjustment of the cyclic pressure profile is further based on a measure of average conductance or peak conductance, over a plurality of breath cycles.
However, Bennarsten teaches a patient ventilator system (Bennarsten; abstract) in which the average pressure and average flow of a patient’s airways are measured (Bennarsten; col. 4, lines 21-30, 51-63). Moreover, Miller teaches a device for measuring airway parameters (Miller; abstract) in which airway conductance is measured (Miller; abstract). Miller explains that conductance is a function of air flow and pressure (Miller; para. [0043]). 
Therefore, since the modified Gruenke device already teaches airway openness is indicated by flow and pressure of an airway (patient’s effort to inhale or exhale is determined by monitoring the rate of change in pressure/flow) (Troili; paras. [0017-0018]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke indication of airway openness by averaging the Troili flow and pressure measurements, as taught by Bennarsten, for the purpose of providing an .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko and Troili as applied to claim 13 above, and further in view of Ollivier (US 3,756,229).
Regarding claim 17, the modified Gruenke device teaches the invention as previously claimed, but does not disclose wherein the controller is configured to adjust the cyclic pressure profile on receiving a user input, wherein the adjustment of the cyclic pressure profile on receiving the user input comprises an adjustment of one or more of: a rate of increase in pressure through the first changing portion, a pressure level of the high pressure portion, and a hold time to maintain the high pressure portion.
However, Ollivier teaches a ventilator (Ollivier; abstract) wherein the controller is configured to adjust the cyclic pressure profile on receiving a user input (knobs and buttons on housing 380 allow for a user to input parameters) (Ollivier; Fig. 8), wherein the adjustment of the cyclic pressure profile on receiving the user input comprises an adjustment of one or more of: a pressure level of the high pressure portion (pressure setting knob 257 controls delivered pressure) (Ollivier; Fig. 8; col. 20, lines 49-68; col. 21, lines 1-2), and a hold time to maintain the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to receive user input for adjusting the cyclic pressure profile, as taught by Ollivier, for the purpose of allowing a doctor to manually control the operation of the ventilator as needed (Ollivier; col. 2, lines 10-13, 21-24).
Regarding claim 18, Ollivier teaches wherein the controller is configured adjust the hold time of the high pressure portion by selecting one of a plurality of selectable hold times (one of four modes with different times reaching and maintaining a maximum inspiratory pressure can be chosen) (Ollivier; Fig. 3).
Regarding claim 19, Ollivier teaches wherein the controller is configured to select a hold time from the plurality of hold times based at least in part on whether the apparatus is in a continuous mode (one of two normal operations with respective hold times) (Ollivier; Fig. 3) or an intermittent mode (one of two sigh operations with respective hold times) (Ollivier; Fig. 3)
Regarding claim 20, Ollivier teaches wherein the controller is configured to select longer hold time in the intermittent mode than in the continuous mode (third graph down in Ollivier Fig. 3 has the longest hold time, and is for a sigh operation).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Yurko, Troili, and Ollivier as applied to claim 20 above, and further in view of Hillsman (US 6,273,088 B1).
Regarding claim 21, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the hold time in the continuous mode is between 5 to 15% of an inspiratory portion of the cyclic pressure profile, and32 RESMED 3.OF-202the hold time in the intermittent mode is between 40 to 60% of the inspiratory portion of the cyclic pressure profile.
However, Hillsman teaches a ventilator device with breathing patterns (Hillsman; abstract), in which the hold time in the continuous mode is between 5 to 15% of an inspiratory portion of the cyclic pressure profile (end inspiration breath hold 29 can be seen to be about 5-15% of the curvilinear inspiratory waveform 28) (Hillsman; Fig. 3B; col. 12, lines 3-14). Hillsman also teaches the breathing patter of Fig. 3b is representative of an actual physiological breathing pattern (Hillsman; Fig. 3B; col. 12, lines 3-14). Moreover, Ollivier further teaches increasing the inspiratory time spent at a maximum pressure (i.e. the hold time) by 50% (Ollivier; third graph down of Fig. 3; col. 13, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to have an inspiratory portion of the cyclic pressure profile with a hold time between 5-15%, as taught by Hillsman, for the purpose of providing an inhalation that is more representative of a normal breathing pattern (Hillsman; Fig. 3B; col. 12, lines 3-14), thereby allowing a patient to breath more naturally. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to include a sigh mode (i.e. intermittent mode), as taught by Ollivier Fig. 3 (third graph down), which is further modified to be the in the more representative waveform shape as taught by Hillsman Fig. 3B, for the purpose of maintaining and/or inducing health conditions with a sigh .
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejection of the previous office action. The Examiner agrees and has thus withdrawn that rejection, however the claim amendments raise new 35 U.S.C. 112(b) issues as detailed above.
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that Gruenke does not teach “when it is determined that the adjustment of the cyclic pressure profile is required, adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicted length of time of a next inspiratory portion of the user’s breath cycle, and 2) whether a trigger associated with the user’s breath occurs earlier than the next inspiratory portion of the user’s breath cycle” as recited in claim 1, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Gruenke alone is not used to teach this limitation. Rather, the 
On page 9 in the last paragraph of the Applicant’s remarks, the Applicant argues that Yurko is silent with regard to “a predicted length of time of a next inspiratory portion of the user’s breath cycle”, and thus cannot be used to teach “when it is determined that the adjustment of the cyclic pressure profile is required, adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicted length of time of a next inspiratory portion of the user’s breath cycle, and 2) whether a trigger associated with the user’s breath occurs earlier than the next inspiratory portion of the user’s breath cycle” as recited in claim 1. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gruenke already teaches adjusting an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicted length of time of a next inspiratory portion  of the user’s breath cycle (the breathing cycle and inhalation time are predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time) (Gruenke; Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58). Moreover, Yurko teaches the rise time, and thus the mirrored fall time (i.e. rate of decrease), are calculated based on the inspiratory time of breathing in Yurko para. [0024]. Furthermore, Troili teaches adjusting a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on whether a trigger 
On page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that Troili is silent with regard to “a predicted length of time of a next inspiratory portion of the 
On page 11 in the last two paragraphs and page 12 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Examiner fails to explain how the current combination of references would teach the claimed limitation of “when it is determined that the adjustment of the cyclic pressure profile is required, adjust a rate of decrease in pressure during an expiratory portion of the cyclic pressure profile based, at least in part, on: 1) a predicted length of time of a next inspiratory portion of the user’s breath cycle, and 2) whether a trigger associated with the user’s breath occurs earlier than the next inspiratory portion of the user’s breath cycle” as recited in claim 1, as well as the rational for the combination. However, the Examiner respectfully disagrees. How the references are combined to teach this limitation has been further clarified in the previous paragraph 42 of this office action. As for the rationale, as explained in the 35 U.S.C. 103 rejection of claim 1, the Yurko modification is for the purpose of providing a patient with maximum comfort while maintaining sufficiently effective respiratory treatment (Yurko; para. [0023]) and the Troili modification is for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785